Notice of Pre-AIA  or AIA  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11-12, 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., US PGPUB 2014/0313847 hereinafter referenced as Jeong in view of Lee et al., US PGPUB 2014/0071066 hereinafter referenced as Lee.


As to claim 1, Jeong discloses a sensor driver comprising: clock synchronization circuitry (clock synchronization, circuit 100, fig. 1) configured to: receive an external clock signal from a source external to the sensor driver, wherein the external clock signal is generated by a display driver ([0114] the semiconductor device 1000 that is a device for transmitting/receiving data in synchronization with an external memory device may be a memory device or a timing controller of a display driver); and 
synchronize an internal clock signal of the sensor driver with the external clock signal ([0135] the clock synchronization circuit 100 may transmit an internal clock signal ICLK that is synchronized with the external clock signal ECLK to output drivers OD1 and OD2. Accordingly, the first output driver OD1 may transmit a data signal DATA to a first pad DQ in response to the internal clock signal ICLK); 
a blocking pulse generator configured to generate a first blocking pulse having at least one of a rising edge and a falling edge associated with the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).
Jeong does not specifically disclose a sensor module comprising sensing circuitry and configured to pause acquisition of a resulting signal from a sensor electrode based on the first blocking pulse.
However, in the same endeavor, Lee discloses a sensor module comprising sensing circuitry and configured to pause acquisition of a resulting signal from a sensor electrode based on the first blocking pulse ([0081] in an alternative exemplary embodiment, the data driving part 310 may not apply the data signals DS1 to the data lines DL during the first blank period BP1. In such an embodiment, the data lines DL may be not driven during the first blank period BP1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong to further include Lee’s noise control method in order to increase the SNR of the touch sense with intention of activate desired function accurately.

As to claim 9, Jeong discloses a method for capacitive sensing, the method comprising: synchronizing an internal clock signal of a sensor driver with an external clock signal generated by a display driver external to the sensor driver ([0135] The clock synchronization circuit 100 may transmit an internal clock signal ICLK that is synchronized with the external clock signal ECLK to output drivers OD1 and OD2. Accordingly, the first output driver OD1 may transmit a data signal DATA to a first pad DQ in response to the internal clock signal ICLK, wherein the semiconductor device 1000 of fig. 12 that is a device for transmitting/receiving data in synchronization with an external memory device may be a memory device or a timing controller of a display driver), 
wherein synchronizing the internal clock signal with the external clock signal comprises: generating a blocking pulse having at least one of a rising edge and a falling edge associated with the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).
Jeong does not specifically disclose pausing acquisition of a resulting signal from a sensor electrode with receiver circuitry based on the blocking pulse.
However, in the same endeavor, Lee discloses pausing acquisition of a resulting signal from a sensor electrode with receiver circuitry based on the blocking pulse ([0081] in an alternative exemplary embodiment, the data driving part 310 may not apply the data signals DS1 to the data lines DL during the first blank period BP1. In such an embodiment, the data lines DL may be not driven during the first blank period BP1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong to further include Lee’s noise control method in order to increase the SNR of the touch sense with intention of activate desired function accurately.

As to claim 15, Jeong discloses an input device comprising: a plurality of sensor electrodes; and a processing system coupled to the plurality of sensor electrodes (e.g. CPU 3100, fig. 18), the processing system comprising: 
a sensor driver having an internal clock signal and configured to: receive an external clock signal from a display driver external to the sensor driver ([0135] The clock synchronization circuit 100 may transmit an internal clock signal ICLK that is synchronized with the external clock signal ECLK to output drivers OD1 and OD2. Accordingly, the first output driver OD1 may transmit a data signal DATA to a first pad DQ in response to the internal clock signal ICLK); 
synchronize the internal clock signal with the external clock signal; generate a blocking pulse having at least one of a rising edge and a falling edge associated with the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS); and 
Jeong does not specifically disclose paus acquisition of a resulting signal from a sensor electrodes based on the blocking pulse.
However, in the same endeavor, Lee discloses paus acquisition of a resulting signal from a sensor electrodes based on the blocking pulse ([0081] in an alternative exemplary embodiment, the data driving part 310 may not apply the data signals DS1 to the data lines DL during the first blank period BP1. In such an embodiment, the data lines DL may be not driven during the first blank period BP1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong to further include Lee’s noise control method in order to increase the SNR of the touch sense with intention of activate desired function accurately.

As to claim 8, the combination of Jeong and Lee discloses the sensor driver of claim 1. The combination further discloses synchronizing the internal clock signal of the sensor driver with the external clock signal comprises adjusting a master clock signal of the sensor driver based on the external clock signal (Jeong, [0137] each of the master chips 2111 and the slave chips 2112 includes the clock synchronization circuit 100).

As to claim 11, the combination of Jeong and Lee disclose the method of claim 9. The combination further discloses the rising edge of the blocking pulse is aligned with or occurs before a rising edge of a pulse of the synchronized internal clock signal (Jeong, [0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 12, the combination of Jeong and Lee disclose the method of claim 11. The combination further discloses the falling edge of the blocking pulse is aligned with or occurs after a falling edge of the pulse of the synchronized internal clock signal (Jeong, [0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 17, the combination of Jeong and Lee disclose the input device of claim 15. The combination further discloses the rising edge of the blocking pulse is aligned with or occurs before a rising edge of a pulse of the synchronized internal clock signal (Jeong, [0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 18, the combination of Jeong and Lee disclose the input device of claim 17. The combination further discloses the falling edge of the blocking pulse is aligned with or occurs after a falling edge of the pulse of the synchronized internal clock signal (Jeong, [0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 20, the combination of Jeong and Lee disclose the input device of claim 15. The combination further discloses a display panel and wherein the processing system further comprises a display driver configured to update the display panel, wherein the external clock signal is a horizontal sync signal of the display driver (Jeong, [0057] for example, when the delay-locked disable signal Disable has a logic low level as shown in FIG. 4, the DLL updating operation may be continuously performed. When the delay-locked disable signal Disable is generated, that is, when the delay-locked disable signal Disable has a first logic level, the DLL updating operation may be finished).
As to claim 21, the combination of Jeong and Lee discloses the sensor driver of claim 1. The combination further discloses the external clock signal generated by the display driver is a horizontal synchronization signal (Lee, [0071] the timing control part 330 receives the image data DATA and a control signal CON from an outside thereof. The control signal CON may include a horizontal synchronous signal Hsync, a vertical synchronous signal Vsync and a clock signal CLK).

As to claim 22, the combination of Jeong and Lee disclose the method of claim 9. The combination further discloses the external clock signal generated by the display driver is a horizontal synchronization signal (Lee, [0071] the timing control part 330 receives the image data DATA and a control signal CON from an outside thereof. The control signal CON may include a horizontal synchronous signal Hsync, a vertical synchronous signal Vsync and a clock signal CLK).



Claims 2-5, 10 and 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Lee as applied to claims 1, 9 and 15 respectively above, and further in view of Hsu, US PGPUB 2021/0072785.

As to claim 2, the combination of Jeong and Lee does not specifically disclose the sensor driver of claim 1, wherein a width of the first blocking pulse is wider than a width of a first pulse of the synchronized internal clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 3, the combination of Jeong, Hsu and Lee disclose the sensor driver of claim 2. The combination further disclose the rising edge of the first blocking pulse one of occurs before or is aligned with a rising edge of the first pulse of the synchronized internal clock signal, and wherein the falling edge of the first blocking pulse occurs after a falling edge of the first pulse of the synchronized internal clock signal (Hsu, [0043] In addition, the above embodiments provide falling edge-triggered synchronization circuits (i.e. the generated synchronous signal (s) are aligned with falling edges of the reference clock signal), but the present invention is not limited thereto).

As to claim 4, the combination of Jeong and Lee does not specifically disclose the sensor driver of claim 1, wherein a width of the first blocking pulse is larger than a width of a pulse of the external clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 5, the combination of Jeong and Lee does not specifically disclose the sensor driver of claim 1, wherein the blocking pulse generator is further configured to generate a second blocking pulse, and wherein a width of the second blocking pulse is greater than or equal to a width of the first blocking pulse.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 10, the combination of Jeong and Lee does not specifically disclose the method of claim 9, wherein a width of the blocking pulse is wider than a width of a pulse of the synchronized internal clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 13, the combination of Jeong and Lee does not specifically disclose the method of claim 9, wherein a width of the first blocking pulse is larger than a width of a pulse of the external clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 16, the combination of Jeong and Lee does not specifically disclose the input device of claim 15, wherein a width of the blocking pulse is wider than a width of a pulse of the synchronized internal clock signal.
However, in the same endeavor, Hsu discloses a width of the blocking pulse is wider than a width of a pulse of the synchronized internal clock signal ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.


Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Lee as applied to claims 1, 9 and 15 respectively above, and further in view of Jabbar et al., US Patent 6,985,548 hereinafter referenced as Jabbar.

As to claim 7, the combination of Jeong and Lee does not specifically disclose the sensor driver of claim 1, wherein the sensor module comprises: a mixer having a mixing signal, and 
wherein pausing the acquisition of the resulting signal comprises one of: multiplying the mixing signal with the first blocking pulse; and phase delaying the mixing signal with the first blocking pulse.
However, in the same endeavor, Jabbar disclose the sensor module comprises: a mixer (mixer 254, fig. 7) having a mixing signal, and wherein pausing the acquisition of the resulting signal comprises one of: multiplying the mixing signal with the first blocking pulse; and phase delaying the mixing signal with the first blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Jabbar’s clock control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 14, the combination of Jeong and Lee does not specifically disclose the method of claim 9, wherein pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse.
However, in the same endeavor, Jabbar disclose pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Jabbar’s clock control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 19, the combination of Jeong and Lee does not specifically disclose the input device of claim 15, wherein pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse.
However, in the same endeavor, Jabbar disclose pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Lee to further include Jabbar’s clock control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
4/30/2022